      Case 4:17-cv-03621 Document 62 Filed on 07/08/21 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 OBEL CRUZ-GARCIA,                                    Case No. 4:17-CV-03621
      Petitioner,

    v.

 BOBBY LUMPKIN, Director,                             District Judge Vanessa D. Gilmore
 Texas Department of
 Criminal Justice,
 Correctional Institutions Division,                               CAPITAL CASE
        Respondent.


    PETITIONER’S FIRST ADVISORY REGARDING STATE COURT PROCEEDINGS

         In an order issued on January 29, 2021, the Court stayed this case so that Petitioner Obel

Cruz-Garcia could return to state court to exhaust certain of his claims. [ECF No. 59] The order

provides that “[e]very ninety (90) days after Petitioner submits his successive state application,

Petitioner will file an advisory informing this Court of the status of his subsequent state habeas

corpus application.” Id. at 12. Pursuant to the Court’s order, Petition submits the following advisory:

         Petitioner timely filed his successive state habeas corpus application on April 9, 2021. The

application has been assigned case number WR-85,051-05 in the Texas Court of Criminal Appeals

(the “CCA”). To date, the CCA has not taken any action on the Petitioner’s application.




                                                  1
     Case 4:17-cv-03621 Document 62 Filed on 07/08/21 in TXSD Page 2 of 3




Respectfully submitted,



 DATE: July 8, 2021                 JASON D. HAWKINS
                                    Federal Public Defender

                                    /s/ David C. Currie
                                    Jeremy Schepers (TX 24084578)
                                    Supervisor, Capital Habeas Unit
                                    David C. Currie (TX 24084240)
                                    Naomi Fenwick (TX 24107764)
                                    Assistant Federal Public Defenders

                                    Office of the Federal Public Defender
                                    Northern District of Texas
                                    525 S. Griffin St., Ste. 629
                                    Dallas, TX 75202
                                    214-767-2746
                                    214-767-2886 (fax)
                                    jeremy_schepers@fd.org
                                    david_currie@fd.org
                                    naomi_fenwick@fd.org

                                    Counsel for Petitioner




                                      2
      Case 4:17-cv-03621 Document 62 Filed on 07/08/21 in TXSD Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Petitioner’s First Advisory

Regarding State Court Proceedings has been served by CM/ECF upon counsel for Respondent on

July 8, 2021:

       Postconviction Litigation Division
       Office of the Attorney General
       P.O. Box 12548
       Capitol Station
       Austin, TX 78711

                                  /s/ David C. Currie
                                  Assistant Federal Defender




                                               3
